475 F.2d 1225
UNITED STATES of America, Plaintiff-Appellee,v.Thomas Carlton BLECKLEY, Defendant-Appellant.
No. 72-3362 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 10, 1973.Rehearing Denied April 30, 1973.

C. Frank Strickland, Jr., Gainesville, Ga., for defendant-appellant.
John W. Stockes, Jr., U. S. Atty., Robert L. Smith, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of conviction entered on a jury verdict that Bleckley wilfully and by means and use of a dangerous weapon, a 30-30 rifle, forcibly assaulted a United States Deputy Game Warden who was engaged in the performance of his official duties, in violation of 18 U.S.C.A. Sec. 111.


2
Bleckley's sole point on appeal is that the Government failed to prove his sanity beyond a reasonable doubt and that he was entitled to a directed verdict of acquittal.


3
Bleckley's defense of insanity at the time of the offense was properly submitted to the jury on conflicting evidence under a correct charge conforming to the standards of Blake v. United States, 5 Cir. 1969, 407 F.2d 908.


4
"As we said in Blake 'the evidence could go either way.'  Here the jury found that it went against the defendant.  The jury need not be bound by defendant's expert testimony, especially since there are 'material variations between the experts themselves * * *.'  Mims v. United States, 5 Cir., 1967, 375 F.2d 135, 143.  It was for the jury, not the Court."  United States v. O'Neal, 5 Cir. 1970, 431 F.2d 695, cert. denied, 401 U.S. 917, 91 S.Ct. 898, 27 L.Ed.2d 818.


5
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I